                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                  No. 5:18-CR-46-lD

UNITED STATE OF AMERICA                       )
                                              )
                                              )        ORDER TO AMEND
                vs.                           )          JUDGMENT
                                              )
                                              )
ANDREW DAVID PHILLIPS


          Upon motion of the Government, the Judgment entered April 3, 2019 shall be

amended to reflect no restitution requests have been made, therefore, no restitution

shall be ordered. The other provisions of the Judg/ment shall take full force and

effect.                                                                        )




DATE                                    JES C. DEVER III
                                        United States District Judge




           Case 5:18-cr-00046-D Document 46 Filed 04/16/21 Page 1 of 1
